Citation Nr: 1543047	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-21 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left eye condition.

3.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.

4.  Entitlement to service connection for lumbar spine degenerative changes.

5.  Entitlement to service connection for cervical spine degenerative changes.

6.  Entitlement to service connection for chronic periodontitis, for compensation purposes.

7.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983 and from January 2006 to September 2006 with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from 1983 to 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) and an October 2014 rating decision of the Fort Harrison, Montana RO.  The Veteran's claims file remains in the jurisdiction of the Fort Harrison RO. 

A hearing was held before the undersigned in June 2015.  A transcript of the hearing is of record.  

For the claim of service connection for tinnitus, the record raises the theory of entitlement to tinnitus as secondary to bilateral hearing loss.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the Board has recharacterized the claim as entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.

Regarding the petition to reopen the claim of service connection for bilateral hearing loss, although the RO reopened the claim when it decided the underlying issue on the merits in the October 2014 supplemental statement of the case, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The issue of entitlement to service connection for periodontitis for treatment purposes only was raised by the Veteran's March 2010 claim for service connection for periodontitis for compensation purposes, but this issue does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (finding that a claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for bilateral hearing loss, on a de novo basis, tinnitus, lumbar spine degenerative changes, and cervical spine degenerative changes are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.




FINDINGS OF FACT

1.  In a February 2015 written statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking service connection for a left shoulder disability and a left eye condition.

2.  The Veteran is currently diagnosed with chronic periodontitis; periodontitis is not a disability for which service connection for compensation purposes may be granted.

3.  An unappealed January 1984 rating decision denied a claim of service connection for bilateral hearing loss. 

4.  The evidence associated with the claims file subsequent to the January 1984 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal regarding the claims for service connection for a left shoulder disability and for a left eye condition have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The claim for service connection for periodontitis, for compensation purposes, is without legal merit.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015).

3.  New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

In a February 2015 written statement, the Veteran withdrew his claims seeking service connection for a left shoulder disability and a left eye condition.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeals seeking service connection for a left shoulder disability and a left eye condition.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.  

II.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In connection with the claim for service connection for periodontitis, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (finding that VA's duties to notify and assist have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Regarding the Veteran's petition to reopen a claim of service connection for bilateral hearing loss, inasmuch as the determination below reopens the claim, there is no reason to belabor the impact of VA's duties to notify and assist, since any error in notice content or timing or in the duty to assist on that aspect of the claim is harmless.

III.  Legal Criteria and Analysis

A.  Service Connection - Periodontitis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Under VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Note to Diagnostic Code 9913.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

The Veteran asserts that he has periodontitis and loss of teeth as a result of his military service and seeks service connection for the condition for compensation purposes.  Specifically, he has alleged that during an active duty deployment to the Philippines during his reserve service in 1986, he worked with cast iron drain lines and was exposed to lead as a result.  He has indicated that his teeth began falling out about a year after this incident.  See Board Hearing Tr. at 18-20.  

Service treatment records (STRs) reflect the Veteran underwent periodontal scaling in May 1981 and March 1982.  On January 1983 annual examination it was noted that he had significant dental pathology.  

An October 2008 DD Form 2813, Department of Defense Active Duty/Reserve Forces Dental Examination, notes the Veteran was losing the dental battle of periodontal disease.  The dentist noted the Veteran had severe generalized periodontitis and that numerous teeth had class III mobilities and numerous oral infections.  The Veteran was already missing thirteen teeth.  As a result, he had severely compromised masticatory ability and a bilateral temporomandibular joint dysfunction.  

On August 2010 VA examination, the dental examiner noted that service dental records indicated the Veteran had periodontal disease in the early 1980s and was treated at least twice with scaling and root planing.  He noted that 1988 X-rays revealed moderate generalized bone loss and a 1996 panograph reflected severe generalized bone loss around the teeth.  The Veteran reported he did not have a history of trauma to the face or jaw.  The examiner provided diagnoses of periodontitis and partial edentulism.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 594 (32d ed.) (defining edentulism as the condition of being without teeth).
Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for chronic periodontitis is not warranted.  Although the Veteran's STRs reflect a diagnosis of chronic periodontitis during active duty, the Veteran is precluded from entitlement to service connection for compensation purposes for such a condition.  38 C.F.R. § 3.381(b).  There is no evidence of any in-service trauma or disease, such as osteomyelitis, which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See VAOPGCPREC 5-97; 38 C.F.R. § 4.150, Diagnostic Codes 9913-9916.  Consequently, there is no basis for entitlement to service connection for the Veteran's periodontitis for compensation purposes.

As periodontitis can only be considered service connected for the purposes of establishing eligibility for outpatient dental treatment, not for compensation purposes, the claim for service connection for chronic periodontitis, for compensation purposes, must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  New and Material Evidence - Bilateral Hearing Loss 

Service connection for bilateral hearing loss was denied by a January 1984 rating decision based on a finding that preexisting hearing loss was shown to be due to natural progression and not due to additional incurrence or aggravation.  The Veteran did not appeal this decision, nor did he submit any new and material evidence within a year following the decision; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103.

The evidence received as part of the Veteran's March 2010 petition to reopen his claim of service connection includes the report of an August 2010 VA examination.  The examiner opined that due to the Veteran's history of noise exposure and documented aggravation of hearing loss incurred during his reserve service, that it was at least as likely as not that hearing loss was caused by, at least in part, military noise exposure while on reserve duty.  This evidence is both new and material and raises a reasonable possibility of substantiating the claim of service connection.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.



ORDER

The appeals seeking service connection for a left shoulder disability and a left eye condition are dismissed.

Entitlement to service connection for chronic periodontitis, for compensation purposes, is denied.

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.


REMAND

I.  VA Records

The record reflects the Veteran currently receives VA treatment at the VA Montana Health Care System.  The most recent treatment records from this facility are from May 2015.  Any updated pertinent records from this facility should be obtained and associated with the claims file on remand.

II.  VA Examinations

	A.  Lumbar and Cervical Spine Degenerative Changes

The Veteran has alleged that his lumbar and cervical spine degenerative changes are due to an injury he experienced during active duty in 1982 when he was working overnight duty as a plumber and fell from a roof into the bed of his truck holding a heavy snake drum.  He indicated that he became unconscious from the fall and awoke with the snake drum lying beside him.  Board Hearing Tr. at 4-5.  He has also reported that he reinjured his back during active duty in 2006 and was treated at Peterson Air Force Base.  

STRs reflect that the Veteran received treatment in December 1982 after working late the night before lifting a 160 pound snake drum.  He reported awakening that morning with the gradual onset of pain in the thoracic area of his back.  The diagnosis was muscle strain.  

On June 1983 separation examination, the Veteran reported recurrent back pain.  Although the examining physician indicated the spine was abnormal on clinical evaluation, he reported that the lumbar area had full range of motion and strength.  

The Veteran's STRs do not contain any record of treatment for a back injury in 2006.  However, the Veteran is competent to provide testimony regarding the circumstances of his service, and for purposes of this remand, the Board finds his statements that he experienced a back injury in 2006 to be credible.  

On October 2014 VA examination, the examiner opined that the Veteran's degenerative disc disease and degenerative osteoarthritis of the lumbar spine was not caused by or related to any event during his service, including his reserve service with drill days of two days a month and two weeks a year of ACDUTRA.  She concluded that medical research supported that the Veteran's current lower back disability condition was most likely caused by or a result of the process of aging.  The examiner considered the Veteran's reports of falling off of a roof during service, but concluded that there was no evidence of available active duty military medical record that indicated the complaint, evaluation, diagnosis, or treatment of any acute or chronic back condition during service.  She addressed the Veteran's subjective report of recurrent back pain on June 1983 separation examination, but indicated that the clinical evaluation did not report any abnormal findings and subsequent medical history forms and STRs during reserve service did not show continuous complaints, evaluation, diagnosis, or treatment of any acute or chronic back condition.  She noted that due to the significant volume of material in the Veteran's claims file that it was possible she may have missed an important document and that if such came to light subsequently, she would be willing to consider the additional information and reevaluate her findings.  

The Board finds this opinion to be inadequate and that further clarification is required.  Specifically, it appears the examiner overlooked the December 1982 STR that reflects the Veteran was treated for pain in the thoracic spine.  She also did not address the Veteran's reports of reinjuring his back during his period of active duty in 2006.  Furthermore, although she noted that on June 1983 separation examination, the clinical evaluation did not show abnormal findings, she did not explain the notation by the separation examiner that the spine was "abnormal."  Therefore, a further opinion is necessary.

Moreover, the October 2014 VA examination report did not consider the cervical spine disability, which the Veteran has alleged resulted from the same in-service injuries as his lumbar spine disability.  Therefore, it is necessary to obtain an etiology opinion regarding the cervical spine disability.

	B.  Bilateral Hearing Loss and Tinnitus

The Veteran alleges that his bilateral hearing loss is due to noise exposure incurred during his active duty and reserve service.  

"Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Therefore, noise exposure, as an "injury," must have been incurred during a period of ACDUTRA or INACDUTRA, not just during the Veteran's reserve service.  

Audiometry taken on July 1979 service entrance examination reflects a puretone threshold of 65 at 4000 Hertz in the right ear.  This finding reflects that the Veteran had hearing loss in the right ear at the time of his entrance into active duty.  See 38 C.F.R. § 3.385.  Where a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In an aggravation case, 38 U.S.C.A. § 1153 applies, and the initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  If such an increase is established, then the presumption of aggravation arises, and the burden shifts to VA to rebut the presumption of aggravation through clear and unmistakable evidence that such worsening was due to the natural progress of the disease.  38 C.F.R. § 3.306.  

The presumption of aggravation does not apply for periods of ACDUTRA or INACDUTRA, even if the claimant achieved "veteran" status during a prior period of service.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Thus, in order to show that preexisting hearing loss was aggravated by ACDUTRA and/or INACDUTRA, the Veteran has the burden to prove both elements of aggravation: 1) that there was an increase in disability as to a pre-existing injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.  See 38 U.S.C.A. §§ 101(24), 1153; see also Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).  

On June 1983 separation examination, audiometry results for the right ear revealed a puretone threshold of 75 at 4000 Hertz.  The examining clinician noted this was non-progressive and ear protection was recommended.

On October 1983 and July 1997 reserve service examinations, the examiners noted the Veteran had high frequency hearing loss that was due to scuba or skin diving.

On August 2010 VA examination, the examiner noted that when comparing the 1979 entrance and 1983 exit examinations there was not a significant shift in hearing thresholds.  She concluded there was a lack of evidence supporting aggravation of hearing loss during active duty.  However, her review of the Veteran's reserve service examinations revealed aggravation of hearing loss compared to the Veteran's June 1983 separation examination.  She concluded that the Veteran's history of noise exposure and documented aggravation of hearing loss during reserve duty made it at least as likely as not that hearing loss and tinnitus were caused by, at least in part, military noise exposure while on reserve duty.  This opinion is inadequate as it does not clearly opine whether it was the Veteran's periods of ACDUTRA or INACDUTRA or his overall reserve service that aggravated his right ear hearing loss.  

On October 2014 VA examination, the examiner opined that the Veteran's right ear hearing loss was not caused or aggravated by exposure to noise in service.  The examiner concluded that a comparison of the July 1979 entrance examination and the June 1983 separation examination did not reflect a significant deterioration of hearing in the right ear.  She concluded that further deterioration of hearing in the right ear between 1983 and 2006 were less likely as not caused by exposure to noise in reserve service with two days a month of drill days and two weeks a year of active duty.  Her rationale was that no specific service related events or incidents were mentioned by the Veteran to explain the progression.  Regarding left ear hearing loss, the examiner stated that it appeared to be a natural progression over the 35 year interval from 1979 to 2014.  She noted that there was an error in the examination request in that the left ear did not reflect a preexisting hearing loss on 1979 enlistment examination and that his left ear hearing was still normal by VA criteria on November 1987 reserve service examination.  She noted that the left ear first began to show a loss by VA criteria on a May 1992 periodic reserve examination. 

The Board finds this opinion inadequate for evaluation purposes.  Regarding the right ear, the examiner did not provide pertinent information to adequately assess whether there was a permanent increase beyond the natural progress of right ear hearing loss during either the Veteran's active duty service or ACDUTRA or INACDUTRA service.  The examiner's opinion also did not fully address the questions required to assess the etiology of the Veteran's left ear hearing loss.

The Board notes that there is also a September 2014 VA positive nexus opinion.  However, this opinion was not based on a review of the Veteran's claims file and reflects that the examiner was unaware of pertinent information regarding the Veteran's history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Therefore, the opinion is also insufficient for the Board to rely on in making a decision on the Veteran's claim.  

As the record does not currently contain an adequate medical opinion regarding the Veteran's bilateral hearing loss, remand is necessary to obtain a new opinion.

Regarding tinnitus, the opinions that have been provided on the question of whether tinnitus is related to the Veteran's active service are also inadequate.  Therefore, the clarifying opinion obtained on remand should address the etiology of tinnitus.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any pertinent treatment records from the VA Montana Health Care System from May 2015 to the present.

2.  After completing the development requested in item 1, send the Veteran's claims file to the examiner who provided the October 2014 VA examination and medical opinion for an addendum opinion regarding the nature and etiology of degenerative changes of the lumbar and cervical spine.  If the examiner who provided the October 2014 VA examination is not available, the claims file should be sent to another VA clinician for the required opinion.  The entire claims file (i.e., the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the reviewing clinician.  

If the reviewing clinician determines that a physical examination is necessary to evaluate either the lumbar or cervical spine, then such must be scheduled.

The reviewing clinician should specifically address the following questions:

A)  Is it at least as likely as not (a 50 percent probability or greater) that diagnosed disabilities of the lumbar spine and cervical spine are related to the Veteran's service, including to an injury sustained during active duty in December 1982 and a subsequent injury in 2006?

For purposes of the above question, the reviewing clinician should consider the Veteran's statements that he has experienced back and neck pain since 1982 and that he reinjured his back during active duty in 2006.

The examiner should comment on the significance of the December 1982 STR reflecting treatment for thoracic spine pain and the June 1983 separation examination clinical finding of "abnormal" for the spine.

B)  Is it at least as likely as not (i.e., a 50 percent chance or greater) that diagnosed disabilities of the lumbar spine and cervical spine were caused by INACDUTRA completed two days a month and ACDUTRA completed two weeks a year from 1983 to 2009? 

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the development requested in item 1, send the Veteran's claims file to the examiner who provided the October 2014 VA examination and medical opinion for an addendum opinion regarding the nature and etiology of bilateral hearing loss and tinnitus.  If the examiner who provided the October 2014 VA examination is not available, the claims file should be sent to another VA clinician for the required opinion.  The entire claims file (i.e., the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the reviewing clinician.  

If the reviewing clinician determines that an audiological examination is necessary, then such must be scheduled.

The reviewing clinician should specifically address the following questions:

A)  (1)  Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that the Veteran's right ear hearing loss permanently increased in severity because of noise exposure incurred during active duty from July 1979 to June 1983 and January 2006 to September 2006?  

(2)  If there was a permanent increase in severity of right ear hearing loss during active duty, then is there clear and unmistakable evidence that the permanent increase in severity was due to the natural progression of right ear hearing loss?

B)  Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that the Veteran's right ear hearing loss was permanently aggravated beyond the normal course and scope of the disability by noise exposure incurred during INACDUTRA completed two days a month and ACDUTRA completed two weeks a year from 1983 to 2009? 

C)  Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that the Veteran's left ear hearing loss was caused by noise exposure incurred during active duty from July 1979 to June 1983, and/or January 2006 to September 2006, and/or during INACDUTRA completed two days a month and ACDUTRA completed two weeks a year from 1983 to 2009?

D)  Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that the Veteran's tinnitus was caused by noise exposure incurred during active duty from July 1979 to June 1983 and January 2006 to September 2006 and/or during INACDUTRA completed two days a month and ACDUTRA completed two weeks a year from 1983 to 2009?

For purposes of these questions, the examiner should consider the Veteran's statements that he worked with and around loud machines in conjunction with the duties of his military occupational specialty of plumbing specialist and utilities system craftsman and that from 1979 to 1983 he did not wear hearing protection. 

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


